FILED
                            NOT FOR PUBLICATION                             JUN 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHRISTINE JOHNSON,                               No. 11-15276

              Plaintiff - Appellant,             D.C. No. 2:07-cv-01509-PMP-
                                                 PAL
  v.

MICHAEL J. ASTRUE,                               MEMORANDUM *

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                             Submitted June 11, 2012 **

Before: KOZINSKI, Chief Judge, N.R. SMITH and CHRISTEN, Circuit Judges.

       Real-party-in-interest Richard E. Donaldson appeals the district court’s order

granting a reduced attorney’s fees award after he successfully represented Christine

Johnson in her claim for Social Security benefits. We have jurisdiction over this




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal pursuant to 28 U.S.C. § 1291. We review a district court’s award of

attorney’s fees for abuse of discretion. Crawford v. Astrue, 586 F.3d 1142,

1146–47 (9th Cir. 2009) (en banc). Having reviewed the record and the parties’

briefs on appeal, we vacate the district court’s fee award and remand.

      District courts are authorized to order payment of “a reasonable fee for . . .

representation, not in excess of 25 percent of the total of past-due benefits”

following successful representation of Social Security benefit claimants. 42 U.S.C.

§ 406(b)(1)(A). When awarding fees, district courts are to look first to the

contingent-fee agreement, and then independently “review for reasonableness [the]

fees yielded by those agreements.” Gisbrecht v. Barnhart, 535 U.S. 789, 808–09

(2002) (directing lower courts to consider “the character of the representation and

the results the representative achieved” when reviewing for reasonableness).

      Pursuant to the express terms of his contingent-fee agreement, Donaldson

was entitled to 25% of the past-due benefits awarded to Johnson and her children.

The district court reduced the requested fee award below this amount, but did not

provide an explanation. See Crawford, 586 F.3d at 1152 (the district court must

provide a “concise but clear explanation of its reasons for the fee award.”) (internal

quotations and citation omitted). As such, we are unable to engage in a meaningful

review of either the basis for the award or the award itself. See Tutor-Saliba Corp.

v. City of Hailey, 452 F.3d 1055, 1065 (9th Cir. 2006) (without reasoning to
support fee award, “it is simply not possible for this court to review [the] award in

a meaningful manner.”) (internal quotations and citation omitted). The total past-

due benefits paid to Johnson and her children is $205,502.50. But the amount the

district court awarded to Donaldson ($34,263.12) is 25 percent of the past-due

benefits paid to Johnson only (25 percent of $137,052.50 is $34,263.12). We infer

that the district court excluded the children’s awards ($68,450) from the fee

calculation. We see no basis in the record for doing so. Accordingly, we vacate

the district court’s award of attorney’s fees and remand this case to the district

court for reassessment of an appropriate fee.

      VACATED and REMANDED.